Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2017

                                        No. 04-16-00437-CV

                                       Michael E. GEIGER,
                                            Appellant

                                                 v.

                                        Paul A. HAMPEL,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CI13615
                              Honorable Renée Yanta, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellant’s motion for rehearing is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2017.


                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk